Citation Nr: 0020947	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1. Entitlement to service connection for the residuals of 
injury to the right fourth finger. 

2. Entitlement to service connection for the residuals of 
injuries to the right second and third fingers.

3. The propriety of the initial ratings of 50 percent and 70 
percent assigned for a major depressive disorder.  

4. Entitlement to an increased (compensable) rating for 
residuals of a fracture to the right fifth finger.  



REPRESENTATION  

Appellant represented by: The American Legion  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO which granted service connection for major depression and 
assigned a 50 percent disability evaluation for this 
disorder, effective June 10, 1996, the date of receipt of the 
veteran's claim for service connection for a psychiatric 
disorder.  The RO also granted service connection for 
residuals of a fracture of the right fifth finger which was 
assigned a noncompensable evaluation, effective June 10, 
1996.  The RO denied service connection for residuals of 
fractures of the second, third, and fourth fingers.  The 
veteran's former representative timely appealed this rating 
action in October 1997.  

In a rating decision of July 1999 the RO increased the 
evaluation for the veteran's psychiatric disorder to 70 
percent disabling, effective February 1, 1999.  The RO also 
granted entitlement to a total rating for compensation 
benefits based on individual unemployability, effective 
February 1, 1999.  In this rating decision the RO also 
confirmed and continued a noncompensable rating for the 
residuals of a fracture of the right fifth finger and denials 
of service connection for residuals of injuries to the right 
second, third, and fourth fingers.  

Prior to January 20, 2000, the veteran was represented on 
appeal by a private attorney.  On January 20, 2000, the 
private attorney withdrew as the veteran's representative.  
On May 12, 2000, the veteran executed a VA Form 21-22 naming 
the American Legion as the service organization serving as 
his representative during this appeal.  

Inasmuch as the appeal concerning the veteran's service-
connected psychiatric disorder is from an original award, the 
Board has framed the issues regarding this disability as 
shown on the title page of this decision.  See Fenderson v. 
West 12 Vet. App. 119 (1999).  For reasons made evident 
below, the issue of entitlement to an increased (compensable) 
rating for the residuals of a fracture of the right fifth 
finger will be discussed below in the remand section of this 
decision.


FINDINGS OF FACT

1. Residuals of injury to the right fourth finger were  noted 
on the service preenlistment examination, and, as such, 
preexisted service.  

2. The veteran's preexisting right fourth finger disorder 
increased in severity during active service.  

3. The veteran's claims for service connection for residuals 
of injuries to the second and third fingers of the right 
hand are not plausible.  

4. On and after June 10, 1996, the veteran's service 
connected psychiatric disability precluded gainful 
employment.  


CONCLUSIONS OF LAW

1. The veteran's preservice right fourth finger disability 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 
(1999).  

2. The veteran has not submitted "well grounded" claims for 
service connection for residuals of injuries to the right 
second and third fingers.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  

3. The criteria for a 100 percent rating for a major 
depressive disorder on and after June 10, 1996 have been 
met.  38 U.S.C.A. § 1155, 5107(a) West 19991 & Supp. 
1999); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

On the veteran's October 1973 examination prior to service 
entrance, scars were noted over the fourth and fifth proximal 
interphalangeal joints of the right hand.  There was slight 
limitation of active motion in these fingers, but there was 
full passive range of motion.  No pain or tenderness was 
reported.  In the physician's summary it was noted that the 
veteran had injured his right fourth and fifth fingers two 
months earlier.  Review of the service medical records 
reveals that the veteran was seen in November 1973 with 
complaints of deformity of the right fourth and fifth 
fingers.  Evaluation revealed some tenderness on the dorsal 
aspect of the fourth and fifth digits.  The assessment was 
Boutonniere's deformity.  In January 1974 the veteran was 
seen for pain in right fourth and fifth fingers after another 
soldier stepped on his right hand.  Examination revealed soft 
tissue swelling and contractures of the proximal 
interphalangeal joints of the right fourth and fifth fingers.  
The impression was aggravation of an old injury.  In June 
1974 it was reported that the veteran's right fourth and 
fifth fingers were frozen at a 45-degree angle.  The veteran 
was again seen in July 1974 after a right hand injury that 
had occurred a couple of days earlier.  Evaluation revealed 
pain and minimal swelling of the proximal fourth and fifth 
metacarpal areas.  Flexion contractures were noted in the 
fourth and fifth digits.  In September 1974 the veteran was 
noted to have a boxers fracture of the fifth metacarpal.  On 
the veteran's September 1974 examination prior to separation 
from service, loss of full extension of the right fourth and 
fifth fingers was noted.  

In October 1976 the veteran was hospitalized at a private 
facility with a history of an injury to the right fourth and 
fifth fingers which occurred about four years earlier.  It 
was reported that he had clearly ruptured the central slips 
of the extensor mechanism of the proximal interphalangeal 
joints of his ring and little fingers at that time.  The 
veteran had no active extension of the proximal 
interphalangeal joints of these fingers, but had full passive 
extension of these joints.  During the hospitalization the 
veteran underwent the surgical repair of the extensor 
mechanisms of the fourth and fifth fingers.  

In April 1981 the veteran received private outpatient 
treatment for pain in the fourth and fifth fingers of the 
right hand after he punched someone in the jaw two days 
earlier.  An X-ray showed old and acute fractures of the 
right fifth metacarpal.  There were multiple foreign bodies 
in the dorsal soft tissue of the fourth finger and a probable 
phalangeal fracture of the fourth finger.  The diagnosis was 
reinjured boxers fracture of the right hand.  

The veteran was again hospitalized at a private facility in 
September 1981 for the treatment of laceration injuries to 
the extensor tendon of the right third digit and the 
neurovascular bundle on the radial side of the fourth digit.  
The veteran underwent surgical repair of these injuries.  

After a private psychological evaluation in July 1996 the 
overall impression was that the veteran was very depressed.  
It was said that the veteran had received no treatment for 
his depression but had medicated himself exclusively with 
alcohol.  The veteran was said to be a very high suicide risk 
and had made previous attempts.  His suicidality was directly 
related to his symptoms, low morale, and helplessness.  It 
could also be an artifact of characterological problems.  The 
veteran had features of a borderline personality with 
significant antisocial features.  The veteran's depression 
was described as a significant feature of his distress.  

During an August 1996 functional capacity assessment for 
purposes of obtaining disability benefits from the Social 
Security Administration, it was noted that the veteran had 
moderate difficulty with complex tasks.  Sustained 
concentration was more than adequate for simple tasks.  The 
veteran's social skills were sub par since he was overly 
sensitive to real or imagined slights.  

On an October 1996 VA psychiatric examination the veteran 
complained of depression ever since service.  He had been 
incarcerated after service and experienced a remission of the 
depression upon his release.  The veteran gave a history of 
remote and recent suicide attempts but denied current 
suicidal ideation.  He complained of sleeping trouble with 
frequent awakening.  He spent his days passively in his home 
and complained of weight gain, easy fatigability and loss of 
energy.  He described feelings of worthlessness and 
difficulty thinking and concentrating.  The veteran reported 
heavy drinking as a self-medication for depression.  The 
diagnosis on Axis I was recurrent major depression without 
psychotic features.  Antisocial features were diagnosed on 
Axis II.  The veteran's GAF score was 45 due to the severity 
of suicidal ideation, severe depression, and social and 
occupational impairment.  

On VA general medical examination in October 1996 contraction 
deformities were reported in the third, fourth, and fifth 
digits of the right hand.  His grasp on the right was 
described as fairly firm.  Further examination of the hand 
revealed some difficulty in making a complete grasping motion 
of the hand which involved the third, fourth, and fifth 
fingers as well as the thumb.  The veteran had a fairly firm 
grasp, but was unable to maintain it for more than 10 seconds 
because of pain.  

During VA psychiatric assessment in April 1998, the veteran 
was said to appear very depressed.  His speech was normal in 
rate and volume and his thought processes were goal directed.  
His affect was constricted.  Hallucinations and delusions 
were denied, as were homicidal and suicidal ideation.  The 
veteran was oriented to person, place, and time.  Remote and 
recent memory was intact.  Insight and judgment were good.  

On VA psychiatric examination in February 1999 the veteran 
complained of problems with weight control and difficulty 
sleeping.  He also complained of fatigue and becoming easily 
tired.  He said that his concentration was a little worse 
than previously.  The veteran also said that his feelings of 
hopelessness and low self-esteem had also worsened.  
Difficulties making himself understood and in understanding 
others were reported.  He said that he got into a lot of 
fights and thought of suicide often.  Memory for recent and 
remote events was fair and the veteran could remember two of 
three items.  Speech was relevant, logical, and easily 
understood.  Depression was noted, but the veteran denied any 
problem with impulse control.  The diagnosis on Axis I was 
severe dysthymic disorder that was worsening with age.  The 
examiner said that the veteran had major impairments in work, 
family relations, and mood.  It was said that he avoided his 
friends, neglected his family, was unable to work, and was 
becoming more and more isolated.  His Global assessment of 
Functioning score was 35.  


II. Service Connection for Residuals of Injury to the Right 
Fourth Finger.  


Under the applicable criteria, in order to establish service 
connection for disability there must be objective evidence 
that establishes that such disability was either incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  A preexisting 
condition will be considered to have been aggravated by 
service when there is an increase in disability during 
service unless there is clear and unmistakable evidence that 
such increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Scarring and slight limitation of active motion in the right 
fourth finger were noted on the veteran's examination prior 
to service entrance and, as such, preexisted service.  A few 
months after service enlistment, contracture of the right 
fourth finger was noted following an injury to the veteran's 
hand after another soldier stepped on it.  It was stated in 
the service medical record that there had been an aggravation 
of an old injury.  After a further injury to the right hand a 
few months thereafter, the right fourth finger was described 
as frozen at a 45-degree angle, and limitation of extension 
of the right fourth finger was also noted on the veteran's 
examination prior to service discharge.  About a year after 
discharge from service, the veteran underwent surgery at a 
private facility for repair of a rupture the central slip of 
the extensor mechanism of the proximal interphalangeal joint 
of his right fourth finger.  This was said to be due to an 
old trauma.  In view of the injuries to the right fourth 
finger that the veteran sustained during service and the 
clear increase in disability in that finger impairment during 
service, as well as the findings of a rupture of the extensor 
mechanism of the finger shortly after service, the Board 
finds that the veteran's preexisting right fourth finger 
disability was aggravated during service, and thus warrants 
service connection.  


III. Service Connection for Residuals of Injuries to the 
Right Second and Third Fingers  

The threshold question with regard to the issues of service 
connection for residuals of injuries to the right second and 
third fingers is whether the veteran has met his burden of 
submitting evidence of well-grounded claims.  If not, these 
claims must fail and there is no duty to assist him in their 
development.  38 U.S.C.A. § 5107(a): Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, the Board 
finds that the veteran has not submitted evidence of a well-
grounded or plausible claim of service connection for 
residuals of injuries to the right second and third fingers.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 609 (1993).  Lay statements by the veteran, regarding 
questions of medical diagnosis and causation, are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence must also demonstrate 
that the veteran currently has a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

According to a decision by the Court, a well-grounded claim 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

On VA general medical examination in October 1996 a 
contracture deformity was reported in the third finger of the 
right hand and thus the first requirement for well-grounded 
claim for service connection under the Caluza standard has 
been met in regard to a disability involving the right third 
finger.  The service medical records contain no findings of 
any disability of the veteran's right third finger and no 
such findings are indicated until 1981, about seven years 
after service, when the veteran underwent surgical repair of 
the extensor tendon in that finger which had been damaged by 
a recent injury.  However, the second requirement for a well-
grounded claim of service connection under Caluza has been 
met as regards the right third finger disorder because the 
veteran is competent to state that the finger was injured in 
service.  Since there is no competent evidence linking the 
veteran's current disability of the right third finger to 
service, however, the third requirement for a well-grounded 
claim of service connection under Caluza has not been met in 
regard to this disability.  Therefore this claim must be 
denied as not well grounded.  

In regard to the veteran's claim for service connection for 
residuals of injury to the right second finger, the Board 
notes that the record contains no competent evidence of any 
sort of injury to this finger, either during service or 
subsequent to the veteran's discharge from service.  Since 
that is the case, none of the requirements for a well 
grounded claim for service connection for residuals of a 
fracture of the right second finger under the Caluza standard 
have been met.  Therefore this claim must also be denied as 
not well grounded.  

IV. Increased Rating for a Psychiatric Disability.  

The Board notes initially that it finds that the veteran's 
claim as to the propriety of the initial ratings for his 
service connected psychiatric disorder to be "well 
grounded" within the meaning of 38 U.S.C.A.§ 5107(a).  That 
is, the Board finds that this claim is plausible.  The Board 
is also satisfied that all reasonable efforts have been made 
to develop the evidence in regard to this claim and that no 
further assistance to the veteran is required to satisfy the 
VA's duty to assist him in the development of this claim as 
mandated by 38 U.S.C.A.§ 5107(a).  

38 U.S.C.A. § 1155 (West 1991 & Supp 1999) and 38 C.F.R. Part 
4 (1995) provide that disability evaluations are determined 
by the application of a schedule of ratings which is based 
upon the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  The 
Board notes that the VA schedular criteria for rating mental 
disorders were revised in November 1996.  The Court has held 
that, where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been completed, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Under the criteria of the VA Schedule for Rating Mental 
Disorders (38 C.F.R. § 4.132 Diagnostic Codes 9400-9411), as 
in effect prior to November 7, 1996 (the former criteria), a 
50 percent evaluation will be assigned for a psychoneurotic 
disorder when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired and when reliability, flexibility, and efficiency 
levels are so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and when psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is assignable with the 
attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  There must be demonstrable inability 
to obtain or retain employment.  

Under the criteria of the VA Schedule for Rating Mental 
Disorders (38 C.F.R. § 4.130 Diagnostic Codes 9201-9440), as 
in effect on and after November 7, 1996 (the current 
criteria) a 50 percent evaluation is assigned for 
symptomatology resulting in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulties in establishing and maintaining effective work 
and social relationships.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

After a review of the evidence, it is the opinion of the 
Board that the veteran currently meets the criteria for a 100 
percent schedular evaluation under the both the former and 
current criteria.  The VA physician who conducted the 
veteran's most recent psychiatric examination in February 
1999 stated that the veteran at that time avoided his 
friends, neglected his family, was unable to work, and was 
becoming more and more isolated.  His Global Assessment of 
Functioning score was 35.  Such a score also indicates an 
inability to obtain and retain employment.  Inability to work 
due to psychiatric impairment provides a basis for a 100 
percent rating under both the former and current schedular 
criteria for rating psychiatric disorders.  

Moreover, the Board notes that currently the veteran's sole 
compensable VA disability rating is that assigned for his 
service connected psychiatric disorder.  It is further noted 
that the RO has awarded the veteran a total rating for 
compensation purposes based on individual unemployability.  
The Court has stated that whenever unemployability is caused 
solely by a service-connected psychiatric disorder a 100 
percent schedular rating is warranted for the psychiatric 
disorder.  Johnson v. Brown, 7 Vet. App. 95 (1994).  

Additionally, the Board notes that the Court has recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service 
connected condition.  See Fenderson, supra.  In Fenderson, 
the Court held that the significance of this distinction was 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings".  Fenderson, 
supra.  Since the veteran expressed disagreement with the 
initial rating decision awarding service connection for his 
psychiatric disorder, the claim for an increased rating for 
this disability must be considered pursuant to the provisions 
of Fenderson.  In that regard, the Board has carefully 
reviewed the evidentiary record and finds that the 100 
percent schedular rating for the veteran's psychiatric 
disability granted by the Board in this decision must be 
assigned effective June 10, 1996, the date of receipt of the 
veteran's original claim for service connection for a 
psychiatric disability.  

After the veteran's VA psychiatric examination conducted in 
October 1996 the examiner assessed the veteran to have a 
Global Assessment of Functioning score of 45 due to suicidal 
ideation, severe depression, and social and occupational 
impairment. Such a score is indicative of an inability to 
obtain and retain employment.  Again the Board notes that 
inability to work due to psychiatric impairment is a criteria 
for a 100 percent rating under both the former and current 
schedular criteria for rating psychiatric disorders.  
Therefore the veteran is entitled to a 100 percent schedular 
evaluation for his service-connected psychiatric disorder 
from June 10, 1996, the date of receipt of his original claim 
for service connection for a psychiatric disorder.



ORDER

Entitlement to service connection for the residuals of a 
fracture to the right fourth finger is granted 

Entitlement to service connection for the residuals of 
fractures to the right second and third fingers is denied.

Entitlement to 100 percent schedular evaluation for a major 
depressive disorder effective from June 10, 1996 is granted 
subject to the regulations governing the payment of monetary 
benefits.


REMAND

The veteran's service connected residuals of his fracture of 
the right fifth finger have been assigned a noncompensable 
rating under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5227.  This diagnostic code contemplates 
disability to a single finger.  In view of the grant of 
service connection for residuals of a injury to the veteran's 
right fourth finger in the above Board decision, the 
provisions of Diagnostic Code 5227 are no longer appropriate 
for the evaluation of the veteran's right fifth finger 
disability, since he is now service connected for disability 
in multiple fingers.  The applicable rating criteria for the 
veteran's service connected disabilities of his right fourth 
(ring) and fifth (little) fingers are contained in either 
Diagnostic Code 5219 for unfavorable ankylosis of the right 
ring and little fingers, or Diagnostic Code 5223 for 
favorable ankylosis of these fingers.  Further adjudication 
by the RO in regard to the veteran's service connected finger 
disabilities is necessary prior to appellate consideration of 
this matter.  

It is also noted that the veteran last received a VA 
examination of his right hand and fingers in October 1996.  
At that time reference was made to contraction deformities of 
the fourth and fifth fingers and to pain on gripping with the 
right hand.  No information was given in regard to the range 
of motion in the fingers of the veteran's right hand.  In 
view of the absence of clinical information upon which to 
base an evaluation of the veteran's service connected right 
fourth and fifth finger disability, the Board is of the 
opinion that a further examination of the veteran's right 
ring and little fingers should be conducted prior to further 
appellate consideration.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The veteran should be afforded a VA 
orthopedic examination to determine 
the nature and extent of disability 
arising from the veteran's service-
connected residuals of injuries to the 
right fourth and fifth fingers.  All 
necessary special studies should be 
performed, including an X-ray of the 
right fourth and fifth fingers.  The 
claims folder must be made available 
to the examining physician so that the 
pertinent medical records may be 
studied in detail.  The examiner 
should report the pertinent medical 
complaints, symptoms and clinical 
findings, including any weakness of 
grip and/or incoordination caused by 
the right fourth and fifth finger 
disabilities, any pain or tenderness 
at the site of the injuries to the 
veteran's right fourth and fifth 
fingers, any pain on movement of these 
fingers, and range of motion in the 
metacarpal phalangeal joint, the 
proximal interphalangeal joint, and 
the distal interphalangeal joint of 
the right fourth and fifth fingers in 
terms of movement toward the 
transverse fold of the palm.  If there 
is pain on movement of these fingers 
before such movement is limited, the 
point at which the pain starts should 
be reported.  

2. Then, the RO should adjudicate the 
issue of entitlement to an increased 
(compensable) rating for the veteran's 
residuals of injuries of right fourth 
and fifth fingers.  If this benefit is 
not granted, the veteran should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration if 
otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


